                         1:20-cv-01031-MMM-JEH # 27               Page 1 of 8
                                                                                                      E-FILED
                                                                         Monday, 04 January, 2021 03:44:56 PM
                                                                                 Clerk, U.S. District Court, ILCD

                                   IN THE
                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                               PEORIA DIVISION

ABD-EL-ILLAH SERIR,
    Plaintiff,

v.                                                       Case No. 1:20-cv-01031-MMM-JEH

ILLINOIS CENTRAL COLLEGE,
     Defendants.

                                       Order and Opinion

        Before the Court is a Motion to Deem Responses Admitted (D. 23) 1 filed by
the Defendant, Illinois Central College (“ICC”). The Plaintiff, Abd-el-Illah Serir,
filed his Response to the motion (D. 24), as well as his Supplement[al] Answers to
Requests 7-14 (D. 22), which are the subject of ICC’s motion. For the reasons stated,
infra, the motion is granted in part and denied in part.
                                                    I
        The Plaintiff’s pro se Complaint alleges that ICC discriminated against him
based upon his age, national origin, and religion by failing to promote him to a
full-time teaching position. (D. 1). The Complaint also alleges that ICC retaliated
against the Plaintiff for bringing “the issue of discrimination to the HR protected
by the laws.” 2 (D. 1 at ECF p. 4).
        ICC served the Plaintiff with 14 Requests to Admit (“RTA”) pursuant to
Federal Rule of Civil Procedure 36(a) on July 17, 2020. The Plaintiff tendered his
responses on August 17, 2020. ICC raised a dispute regarding certain of the



1Citations to the Docket are abbreviated as “(D. __ at ECF p. __).”
2The Plaintiff’s spelling, grammatical, and typographical errors are included within quotations
throughout this Order without correction.
                                                    1
                    1:20-cv-01031-MMM-JEH # 27        Page 2 of 8




Plaintiff’s responses, and by agreement of the parties, the Plaintiff submitted
amended responses to ICC’s RTAs on September 1, 2020. However, ICC was still
unsatisfied with the Plaintiff’s responses to the RTAs at issue, claiming that the
denial of certain RTAs lacked specificity and were unresponsive in violation of
Rule 36(a)(4). (D. 23 at ECF pp. 1-2).
      This Court held an in-person hearing regarding the dispute on October 26,
2020. At the conclusion of the hearing, the Court ordered the Plaintiff to
supplement his responses to RTAs 7 through 14. Some of these RTAs asked the
Plaintiff to admit or deny whether he had personally seen or heard any written or
verbal statement by any employee of ICC that he was not selected for a full-time,
tenure track faculty position at ICC because of his age (RTA 7), religion (RTA 9),
national origin (RTA 11), or because he made a complaint of discrimination to ICC
administration (RTA 13). (D. 22 at ECF pp. 1-5). The other RTAs asked the Plaintiff
to admit or deny whether any other person told him they had personally saw or
heard any written or verbal statement by any employee of ICC that the Plaintiff
was not selected for a full-time, tenure track faculty position at ICC because of his
age (RTA 8), religion (RTA 10), national origin (RTA 12), or because he made a
complaint of discrimination to ICC administration (RTA 14). (D. 22 at ECF pp. 1-
6).
      At the October 26, 2020 hearing, the Court at length explained to the Plaintiff
that the RTAs addressed statements or written communications, which he either
personally heard or saw or someone else told him they personally heard or saw.
Regarding any such statements or written communications, the Court directed the
Plaintiff to set forth the identity of the individual or individuals who made any
such statement, the substance of such statement, and, to the best of his recollection,
the date the statement was made.


                                          2
                       1:20-cv-01031-MMM-JEH # 27    Page 3 of 8




       ICC now argues that the Plaintiff’s supplemental responses to RTAs 7-14 fail
to comply with this Court’s order, but the Plaintiff disagrees.
                                         II
       Federal Rule of Civil Procedure 36(a)(1) allows a party to “serve on any
other party a written request to admit, for purposes of the pending action only, the
truth of any matters within the scope of Rule 26(b)(1) relating to: (A) facts, the
application of law to fact, or opinions about either; and (B) the genuineness of any
described documents.” Regarding a denial of a request to admit, the Rule
provides, “If a matter is not admitted, the answer must specifically deny it or state
in detail why the answering party cannot truthfully admit or deny it. A denial
must fairly respond to the substance of the matter; and when good faith requires
that a party qualify an answer or deny only a part of a matter, the answer must
specify the part admitted and qualify or deny the rest.” Fed. R. Civ. P. 36(a)(4).
Upon motion of a party to the court to determine the sufficiency of an answer, a
court may “order either that the matter is admitted or that an amended answer be
served” if the court finds that an answer “does not comply with [Rule 36].” Fed.
R. Civ. P. 36(a)(6).
       This Court already allowed the Plaintiff to file amended answers under
Section (a)(6) after finding that his previous answers to RTAs 7 through 14 failed
to comply with the Rule. Moreover, the Court explained to the Plaintiff in great
detail at the October 26, 2020 hearing precisely in what manner he needed to
supplement his answers, and the Plaintiff acknowledged he understood the
Court’s order. Accordingly, to the extent that the Court finds the Plaintiff’s
supplemental responses yet again to be out of compliance with Rule 36,
insufficient answers to the RTAs, as detailed, infra, shall be deemed admitted
pursuant to Section (a)(6); allowing the Plaintiff to file yet another set of


                                         3
                    1:20-cv-01031-MMM-JEH # 27       Page 4 of 8




supplemental answers would be fruitless in light of the direction already given to
the Plaintiff by the Court.
      Regarding RTA 7, the Plaintiff “completely “ denies the request to admit
that he had not personally seen or heard any written or verbal statement by any
employee of ICC that he was not selected for a full-time, tenure track faculty
position at ICC because of his age. He then elaborates as follows:
      • Regardless, Dean Julie Howar repeatedly stated to me verbally as
        she does all the time; I was not selected because it is a “TENURE
        TRACK” position referencing to my age. Few days after my last
        interview, on Monday morning, December 4th 2017, I stopped by
        the faculty mail room to check my mail that is located just in front
        of her office, her door was open, at the doorsteps and with a good
        faith, I said good morning and asked her about my job interview
        status; she told me with a certain tone “I WILL BE NOTIFIED BY
        THE VICE PRESIDENT EMMNUEL AWUAH”. I knew right
        away just by looking at her facial expression which indicated I was
        not selected for all the reasons stated in my complaint.
      • During my face to face interview, On May 25th 2017, when I
        asked the faculty panel about their experience working at Illinois
        Central College Mr. Doug Peterson reacted with a sort of
        sarcastic answer “DO NOT EXPECT MUCH ABOUT YOUR
        RETIREMENT” referencing to my age. He added when I met him
        later on at the Teaching and Learning Center (TLC), I was not
        selected for the position because of my “PERSONNALITY”
        referencing as well to my age and my person as a whole.

(D. 22 at ECF pp. 1-2)

      As an initial matter, this response identifies no written communications
whatsoever, and, as such, fails to comply with the Rule and this Court’s previous
order. Therefore, the RTA is deemed admitted for written communications.
      Regarding verbal communications, the response identifies four distinct
statements. The first statement was made by Dean Julie Howar that the Plaintiff
was not selected for the position because it was “tenure track,” which the Plaintiff

                                         4
                     1:20-cv-01031-MMM-JEH # 27        Page 5 of 8




interprets as a reference to his age given the amount of time it would take to obtain
tenure combined with his age. (D. 24 at ECF p. 3). Although the Plaintiff’s
interpretation of the statement is inferential, he has complied sufficiently with the
Rule and this Court’s order, and the Court will not deem him to have admitted the
verbal communication portion of RTA 7. The same is true regarding Mr. Peterson’s
reference to the Plaintiff’s retirement; the Plaintiff’s interpretation of the statement
is inferential, but for purposes of a response to an RTA it is sufficient given that
retirement at least relates to the Plaintiff’s age. Likewise, for the statement
concerning his “personality,” although the inference from that statement to a
reference to his age is even more of a stretch, depending on the context, a reference
to “personality” could encompass his age such that the statement supports his
denial of the RTA. However, Dean Howar’s statement that the Plaintiff would be
notified about the position by the Vice President combined with an unspecified
facial expression stretches inference too far to allow one to conclude that the
statement had anything to do with the Plaintiff’s age or anything other than who
would inform him about the position.
      Therefore, RTA 7 is deemed admitted regarding written communications,
but his denial of the portion related to verbal communication stands regarding the
three statements identified, supra.
      RTA 8 also relates to verbal and written communications about the
Plaintiff’s age, but those which he did not personally see or hear and were instead
relayed to him by a third-party. Here, the Plaintiff denies the RTA, but he, again,
fails to identify any written communications. Moreover, the only statements he
identifies are statements made directly to him and which he already identified in
response to RTA 7. Accordingly, the Plaintiff’s response does not “fairly respond
to the substance of the matter,” and, accordingly, this RTA is deemed admitted.
Fed. R. Civ. P. 36(a)(4).
                                           5
                    1:20-cv-01031-MMM-JEH # 27         Page 6 of 8




      RTA 9 is identical to RTA 7, but relates to communications concerning
religion, instead of age. Here, again, the Plaintiff denies the RTA, but he fails to
identify any written or verbal communications as this Court directed him to do.
Accordingly, the response fails to fairly respond to the substance of the matter,
and this RTA is deemed admitted.
      RTA 10 is identical to RTA 8, but relates to communications concerning
religion, instead of age, like RTA 9. Again, the Plaintiff’s response fails to reference
any written or verbal communications, and the RTA is therefore deemed to be
admitted for failure to fairly respond to the substance of the matter.
      RTA 11 addresses verbal and written communications made directly to the
Plaintiff regarding national origin and is also denied by the Plaintiff. Once again,
the Plaintiff fails to identify any written communications and, accordingly, the
RTA is deemed admitted with respect to them.
      Regarding oral communications, the Plaintiff identifies four statements,
three of which he identified in his response to RTA 7: (1) Dean Howar’s reference
to the position being tenure track; (2) Peterson’s reference to retirement; (3) and
Peterson’s reference to personality. Although the “tenure track” and “retirement”
statements could support an inference in relation to age, they support no such
inference with respect to national origin. Neither tenure nor retirement could be
subtext for national origin as they might be for age. Accordingly, these statements
do not provide support for the Plaintiff’s denial of this RTA in the way they did
regarding the RTA related to age. Not so for the “personality statement,” however.
Similar to age, national origin could be encompassed within use of the term
“personality,” such that, depending on the context, an inference could be made
that the reference was in fact subtext for national origin.
      Finally, the Plaintiff identifies a new statement when Dean Howar stated
that she did not have an office available for the Plaintiff to use to meet with
                                           6
                    1:20-cv-01031-MMM-JEH # 27       Page 7 of 8




students and exercise his religious duties. This statement, however, has nothing to
do with national origin, nor does it support an inference which would relate to
national origin, such that the statement does not support the Plaintiff’s denial of
the RTA nor comply with this Court’s prior order. Accordingly, regarding this
RTA, the RTA is deemed admitted with respect to written communications, but
the denial stands regarding verbal communications, as supported by the statement
referencing the Plaintiff’s personality.
      RTA 12 covers written and verbal communications by third parties
regarding statements made by others concerning national origin. Like all the other
third-party communication RTAs, the Plaintiff’s response fails to identify any
written communications or verbal statements of a third-party about statements
made by ICC administration or anyone else. Accordingly, the response does not
fairly respond to the substance of the matter and is deemed admitted.
      RTA 13 covers communications the Plaintiff personally saw or heard
concerning retaliation. In support of the Plaintiff’s denial regarding written
communications, he provides the following:
      Indirectly, there were many make up statements and documents
      “OFFICE       MEMORUNDOM”,           “RECOMMENDATION             OF
      CANDIDATES FOR COMPUTER NETWORKING POSITION” from
      both the administration and the faculty panel committee FALSELY
      claiming I was not selected because of the single female gender bias
      problem and behavioral classroom issue.

(D. 22 at ECF p. 5). This response fails to provide the specificity as ordered by the
Court and, even if they were more specific, have nothing to do with the Plaintiff
making a complaint regarding discrimination to ICC administration and being
retaliated against because of it. Regarding verbal communications, the Plaintiff’s
response makes a few oblique references to possible vague statements which,
again, even viewing them in the light most favorable to the Plaintiff, have no

                                           7
                    1:20-cv-01031-MMM-JEH # 27       Page 8 of 8




relationship to retaliation whatsoever. Accordingly, the Plaintiff’s response to
RTA 13 does not fairly respond to the substance of the matter and is deemed
admitted. His response to RTA 14, which addresses retaliatory communications
by ICC administration related to the Plaintiff by third parties is identical to his
response to RTA 13 and is therefore deemed admitted for the same reason.
                                        III
      For the reasons stated, supra, the Defendant’s motion to deem responses
admitted is granted in part and denied in part. Specifically, RTAs 8, 9, 10, 12, 13,
and 14 are deemed admitted in their entirety. RTAs 7 and 11 are deemed admitted
regarding written communications only.
                                                                     It is so ordered.

                             Entered: January 4, 2021

                              s/Jonathan E. Hawley
                              U.S. Magistrate Judge




                                         8
